SUABLE, J.
By this bill complainant seeks the cancellation of two deeds — -one executed by her and her husband conveying her land to defendant Martin, the other executed by Martin conveying the same land to the de; fendant corporation. Allegations are made of the husband’s vicious temperament, of vicious conduct exhibited by him towards complainant to induce her execution of the deed to Martin, of fears engendered in her by that conduct and of false promises by him to allow complainant to use. the purchase money of the land for the comfort of herself and children, and it is charged “that unwed by these fears, and in part these promises of comfort for herself and children, she consented to sign the said deed.” These averments would not warrant. the granting of relief upon the theory that complainant’s conveyance was procured by duress, for, apart from the question of how the defendant might be affected by the husband’s exercise of coercive influence, that influence to afford a ground for avoiding the deed must of itself have impelled the execution of the deed, and -¡ion conutat the alleged misconduct of the husband without his mere nromises and the expectation on complainant's part of receiving the purchase money, would not have had such effect.
Before» cancellation can be decreed for fraud prac*456tice.il in the procurement of complainant’s deed the bill" must aver facts from which fraud is the legal result, the rule being- that averments of conclusions are insufficient to raise an issue of fraud.—Mountain v. Whitaker, 103 Ala. 630; Little v. Sterne, 125 Ala. 609; Warren v. Hunt, 114 Ala. 506. Furthermore, it is essential to he shown by averment as well as proof that defendants participated in the fraud, or had notice of it, actual or con-stiTictive, before paying for the land.—Rogers v. Adams, 66 Ala. 600; Moses v. McDade, 58 Ala. 211; Moog v. Strang, 69 Ala. 98.
There are averments to effect that defendant Martin “is the active agent” of the defendant corporation; that complainant though living in the vicinity did not know her property was rapidly increasing in value by reason of improvements in the nearby city and that “this fact was also carefully concealed from her by her said husband and said Joe Martin purposely as she believes and charges in order that'they might obtain from her as they did obtain by fraud and coercion and dectn the deed,” etc. It. is observed that in these averments apart from the mere conclusion that Martin obtained the deed by fraud, nothing more is charged against Martin than that he did not inform complainant of the value of the conditions affecting the value of her land. Whatever moral or ethical duty may have rested on Martin to furnish complainant such information, he is not shown to have been under the legal obligation to do so. Ordinarily when there are no peculiar circumstances calling for disclosures, as- where, some confidential or fiduciary relation exists between the parties, a purchaser though having superior judgment of values, does not commit fraud merely by purchasing without disclosing his knowledge of value.
Elsewhere the bill refers to the husband’s had habits, and ill treatment of his family, and in that connection, complainant alleges “she believes that the said Joe Martin had often heard of this overbearing conduct of her husband and knowing his vicious temperament and dissolute life, and that the said Joe Martin had great in*457fluence over her said husband, and no doubt, as your oratrix believes, used such influence to effect and perpetrate the fraud upon your oratrix by obtaining the said deed.” This charges nothing material. Complainant’s belief is not an issuable matter or a matter giving rise to an inference of fraud.
Complainant further charges “that said consideration named in said deed was never paid, but as she is informed and believes about two hundred and fifty dollars was paid to her said husband, largely by an old account due from her said husband to said Joe Martin; that even the said four hundred dollars -was an inadequate price for the property, and the whole transaction was a fraud on your oratrix, and a deprivation of her rights by the tyranny and oppression of her husband of which the said Land Company had notice' through the said Joe Martin, who procured and obtained said deed for the purpose of putting it into the lists of the property of said corporation. Your oratrix further charges that the said Joe Martin either knew, or had facts to put him on inquiry at the. time her said husband delivered him the said deed, conveying or attempting to convey her said interest as aforesaid, that the said Fred A.. McClain urns a man of dissolute habits and he was in the habit of tyrannizing over your oratrix, or that the said Joe Martin knew of facts Avliich would have put him upon inquiry whether she had been imposed upon and forced by her said husband to execute said deed, and knowing as he did that it was a fraud upon your oratrix’s rights to pay her said husband for said land by an old account, and in a less sum, nearly one-half less, than was named in said deed, and knowing also that the said land, so being conveyed, was at that time worth at least, to-wit, forty or fifty dollars an acre, and was daily enhancing in value, and that such sale as was then being made was in fraud of her rights, and taking advantage of her situation and her ignorance in the premises, and that such conduct on his part should render such conveyance null and void in his hands, and in the possession of those who are his associates in the TV-dt Land & Improvement Company.”
*458Here again fraud is alleged a's a conclusion, as is also' notice of tlie fraud. The facts relied on as imputing constructive notice to defendants should have been stated so that their effect, as imparting notice or not, could have’been determined by the court, and so as to inform defendants of what they were called on to disprove.. That the husband was dissolute and was tyrannical towards complainant, did not indicate that complainant was unwilling to make the trade, or that her husband favored it to an extent which would lead him to practice a fraud upon her, and, therefore, Martin’s knowledge of the husband’s disposition was not of itself sufficient to put him on inquiry respecting the alleged wrongdoing of the husband, if he was not otherwise in 'complicity with that wrong.
For non-payment of purchase money, the remedy is not by cancellation of the deed. The bill is not appropriate to enforce payment for the land, and apparently such is not its purpose. The mere fact that the debt of the husband was paid by the sale does not make the conveyance void. Though the statute impliedly forbids a conveyance of a married woman’s property as security for her husband’s debt, such conveyance may be. made in absolute payment of such debt.—Giddens v. Powell, 108 Ala. 621 ; Hubbard v. Sayre, 105 Ala. 440.
Tf the bill could be1 e-emsidewed as sufficiently charging fraud against Martin, it would still want avenoneuits to bind tin1 dcfemelant. corporatiem by acts e>f bis e>r em accemnt of notice to him. The1 aven-menfs that the1 e-err-pen-ation -in composed e>f him and others and that be1 i# the ae-tive agent, apparently have reference to Martin’s relations to the company as tlmy were when the hill was filen!, and do not indicate1 that those relatiems existed-when lie bought and transferred to the company, nor does the aven-ment that he “obtained the dennl for the pnrpeese of putting it info the list of the property of said eewporation,” show that be was then acting for and in bedialf of the corporation.
Few the defects to whie-h we have referred the hill was subject to the elenimrren-.
*459The doctrine of laches is founded on the inequity of allowing a party claiming a right to avoid or affirm a transaction, to unnecessarily hold the right in abeyance, either to be enlightened by subsequent happenings as to how lie will elect, or so that he will acquire an undue advantage over the other party by reason of changed conditions. Hence what delay in bringing suit short of the statutory limitation, will constitute laches, is usually to be determined from what has occurred since the transaction involved, rather than from mere lapse of time. If the status of these parties or of the property has altered by reason of delay in filing this bill, that fact is not apparent from the bill, and laches being defensive matter, need not be negatived by the bill. Scruggs v. Decatur Land Co., 86 Ala. 173. That complainant has waited before suing for nearly three years, would not of itself preclude relief, if apart from that consideration the case presented were such as to call for relief.—See First National Bank v. Nelson, 106 Ala. 535; Shorter v. Smith, 56 Ala. 208, and Scrugg’s case, supra.
The decree appealed from will be reversed, and one will be hero rendered sustaining the demurrers to the bill.
Reversed, rendered and remanded.